Citation Nr: 0328539	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-15 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right foot.

2.  Entitlement to a temporary total disability rating in 
accordance with 38 C.F.R. § 4.30 for convalescence following 
August 1998 surgical treatment of the right foot.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from May 1950 to April 1954.

This appeal is from March 1991 and May 1999 rating decisions 
of the Department of Veterans Affairs (VA) Los Angeles, 
California, Regional Office (RO).

As the Board of Veterans' Appeals (Board) noted in its 
December 2000 remand in this case, VA denied the claim for 
service connection for residuals of a right foot injury in a 
March 1991 rating decision, but the RO did not notify the 
veteran of the rating decision.  In September 1998, the 
veteran filed a claim for temporary total rating for 
convalescence from right foot surgery pursuant to 38 C.F.R. 
§ 4.30 (paragraph 30 benefits).  In a rating decision of May 
1999, the RO denied service connection for cellulitis of the 
right great toe, as this is how the RO construed his claim 
for paragraph 30 benefits.  In June 1999, the RO notified the 
veteran that it had denied a claim for service connection for 
cellulitis of the right great toe and for paragraph 30 
benefits based on surgery on the right foot.  The veteran's 
June 1999 notice of disagreement clarified the matter, 
stating that his claim was for residuals of an injury of the 
right foot and listing the alleged residuals.

As the Board noted in its December 2000 remand, the time to 
appeal from the March 1991 rating decision did not begin 
until VA notified the veteran it had denied his claim for 
service connection for residuals of a right toe injury.  
Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  Whereas VA's 
June 1999 letter was the first notice to the veteran of the 
denial of the claim and the June NOD explicitly stated that 
the claim was for service connection for residuals of a right 
foot injury, the NOD is with the March 1991 denial of service 
connection for residuals of an injury of the right foot.  
That was an initial adjudication of that claim.  Accordingly, 
this issue is not subject to the finality of any prior rating 
decision.  See 38 U.S.C.A. § 5108 (West 2002).

There is no ambiguity regarding the posture of the claim for 
paragraph 30 benefits.  It is based on surgery of August 
1998.  The instant appeal is from the May 1999 rating 
decision, which denied paragraph 30 benefits for right foot 
surgery.

In a September 2003 statement, the veteran's representative 
requested the Board to remand this case to the RO to clarify 
whether the veteran seeks to prosecute his appeal.  Following 
the Board's remand, a medical examination had been scheduled 
to obtain an opinion on whether any currently diagnosed right 
foot disorder is related to service.  In March 2001, the RO 
received a memorandum from the medical practice VA had 
contracted with to examine the veteran.  It was reported that 
he had canceled the scheduled examination because he did not 
want to pursue the evaluation.  The veteran's representative 
correctly noted that this was not sufficient to deem the 
appeal withdrawn.  38 C.F.R. § 20.203 (2003).  However, the 
veteran's signed statement of October 30, 2002, instructing 
VA to continue his appeal, renders this matter moot.  


FINDINGS OF FACT

1.  The veteran did not sustain an injury of the right foot 
in service.  

2.  The veteran does not have a service-connected right foot 
condition.  


CONCLUSIONS OF LAW

1.  Residuals of a right foot injury were not incurred in or 
aggravated by service, nor can incurrence or aggravation in 
service of any arthritis of the right foot be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2003).

2.  The veteran is not legally eligible for a temporary total 
rating for convalescence from surgical treatment of his right 
foot.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303(a), 4.30 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2001), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).  The veteran had filed the form necessary 
to prosecute a claim for VA benefits prior to the claims at 
issue in the instant appeal.  No further forms are necessary.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO so notified the 
veteran by letter of March 2001.  This letter does not 
contain the defective limitation of time to respond found in 
38 C.F.R. § 3.159(b)(1).  See Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003), (30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response).  The March 2001 letter afforded 60 
days to respond and advised the veteran that payment of 
benefits could be retroactive if VA obtained evidence within 
one year of the date of the letter.  VA waited for a year and 
a half before completing original adjudicative action on the 
claim and transferring the case to the Board.  The veteran 
suffered no prejudice from the March 2001 notice letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  VA has obtained all of the evidence 
of which it had notice.  VA has no outstanding duty to gather 
additional evidence.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA scheduled the veteran for examination for 
compensation purposes.  A March 27, 2001, letter from the 
medical practice with which the veteran was to have a 
necessary examination reported the veteran canceled the 
examination because he did not want it.  The RO then 
adjudicated the veteran's claim on available evidence in 
accordance with regulation.  See 38 C.F.R. § 3.655 (2003).  
In light of the veteran's refusal to report for examination, 
VA has discharged its duty to provide a medical examination 
in support of the veteran's claim.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  The veteran's failure to submit 
to examination is the only failure to obtain evidence that 
might have substantiated his claim.  The RO informed the 
veteran in an October 2002 supplemental statement of the case 
of the potential adverse consequences of his failure to 
report for examination.

Certain information about the veteran's current physical 
condition and the possibility to form medical opinions based 
on it is a sort of information or access to information that 
the veteran controls.  "The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2003).

The veteran was clear in his NOD when he stated that his 
claim was not for cellulitis of the right great toe, but for 
an injury of the right foot while on active duty.  He asserts 
that his in-service injury has caused cavus feet, 
onychomycotic nails, chronic ingrown toenails (bilaterally) 
exostosis and a ganglion cyst; the exostosis and cyst have 
been removed.  He has provided no medical evidence to explain 
how current bilateral conditions, e.g., ingrown toenails on 
both feet, might have resulted from an injury of the right 
foot.  Whereas the veteran has not submitted any evidence to 
substantiate an asserted link between left foot conditions 
and an injury of the right foot, and he failed to assist VA 
to obtain a medical opinion on the matter by his failure to 
submit to examination, the Board will take no further 
cognizance of issues involving the left foot.  When a veteran 
fails to report for an examination necessary to determine 
entitlement to service connection in the context of an 
original claim for compensation, the claim is adjudicated 
based on the available evidence.  38 C.F.R. § 3.655(a), (b) 
(2003).  The Board will adjudicate this appeal based upon the 
available evidence.  

Service medical records, including entrance and separation 
histories and examination reports are negative for injury of 
the right foot or residuals of an injury of the right foot.  
The veteran was treated for epidermatophytosis of the skin of 
the feet and for cellulitis with lymphadenitis of the right 
great toe in January 1953.  A February 1953 treatment record 
showed the epidermatophytosis as improved and the cellulitis 
as cured.  Subsequent service medical records were silent 
regarding the right foot.  The veteran is presumed to have 
had sound feet on entrance into service.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2003).

The veteran served in Korea during the Korean conflict.  His 
service separation record shows an award of the Purple Heart 
medal and of the combat infantryman badge, so the evidence 
shows he engaged in combat with the enemy.  Service records 
show he was in Korea from in June and July 1951 and in August 
and September 1952.  He has not reported that he injured his 
right foot while engaged in combat with the enemy.  
Significantly, he has never alleged how, where, or when he 
injured his right foot other than to state in his NOD, "on 
active duty."  Consequently, he is not entitled to a legal 
presumption that he injured his right foot while engaged in 
combat with the enemy.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).

The veteran is not shown to have had a disease of the right 
foot in service that was shown to be chronic as such, nor has 
he claimed to have had one, consequently, he cannot obtain 
service connection for a chronic disease of the right foot 
shown as such in service.  See 38 C.F.R. § 3.303(b) (2003).  
If a disease was not chronic in service, there must be 
evidence of continuity of symptomatology between a currently 
claimed disability and a condition noted in service.  Id. 

In the veteran's initial claim for VA disability compensation 
submitted in April 1954, and amended in June 1954, he did not 
mention a right foot injury or any other foot condition.  
When examined by VA in November 1954, he reported that his 
feet "bothered" him.  The examiner found and diagnosed 
dyshydrosis (sweating) of the plantar surface of both feet 
and of the palms of both hands.  

When hospitalized in December 1954 for pulmonary complaints, 
the veteran reported mild frostbite of both feet in 1953.  He 
did not report where he sustained frostbite, but service 
records show he was not in Korea at that time, so it follows 
that the exposure could not have occurred in combat.  The 
only findings regarding the feet was some scaling of the left 
foot, thought possibly related to frostbite.  

VA denied service connection for residuals of frostbite in 
November 1956.  The veteran has not applied to reopen a claim 
for service connection for residuals of frostbite, and 
entitlement to service connection for residuals of frostbite 
is not now under appellate review.

In June 1989, when the veteran sought VA dermatology 
treatment, but not related to his right foot.  In August 1989 
VA examined the veteran to diagnose and evaluate all of his 
physical conditions to determine entitlement to nonservice-
connected pension benefits.  Examination of the feet was 
negative.  In October 1990, a VA physician identified 
diagnoses other than of the feet that rendered the veteran 
unemployable.  An October 1990 memorandum from the doctor 
requested the veteran be scheduled for a complete 
compensation and pension examination for the listed 
conditions; the list included "R[ight] forefoot inj[ury] 
(S[ervice]C[onnected]."  This is not a factual finding that 
the veteran had a past injury of the foot, or a medical 
opinion that any condition was linked to service.  The doctor 
can only have been annotating the veteran's report, because 
there could have been no source of such information except 
from the veteran.  Evidence that is simply information 
recorded by a physician without additional medical comment is 
not competent medical evidence.  Dolan v. Brown, 9 Vet. App. 
358 (1996); Butler v. Brown, 9 Vet. App. 167 (1996).  It is 
not transformed into competent medical evidence because the 
transcriber of the appellant's history happens to be a 
physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).

In December 1992, the veteran sought VA treatment for reasons 
unrelated to his right foot.  In August 1994, he was seen for 
complains of painful arches.  Examination revealed cavus 
feet, exostosis dorsal right hallux interphalangeal joint 
(post traumatic), onychomycotic nails and elongated nails.  
In October 1994, he sought VA podiatric treatment for 
complaints of fungal toenails.  Both feet had dry, scaling 
skin between the toes, thickened, dry skin on the soles, and 
onychomycosis of the nails.  The right great toenail was 
dystrophic.  The assessment was tinea pedis, plantar 
hyperkeratosis and onychomycosis.  In May 1995 he sought 
treatment for chronic bilateral foot pain.  He reported a 
history of trauma of the right hallux.  Examination revealed 
hammer right hallux, ingrown toenails bilateral hallux, and 
all nails elongated.  X-ray study of the right foot in May 
1995 prior to bunion surgery showed plantar fascia and 
plantar calcaneal spur and erosion of the head of the first 
metatarsal suspicious for gout.  In August 1995 he sought 
treatment for complaints of pain in the right foot "for a 
long time."  He subsequently repeatedly sought treatment of 
long toenails (all toes) with pain at the border of both 
great toenails and treatment for fungus of the nails of his 
right fifth digit and left great toe.  He had multiple 
outpatient surgical treatment of ingrown nails and bunions in 
June and December 1995.  Periodic treatment continued until 
May 1998, when he was seen in surgical consult for complaints 
of recurrent ingrown nails of multiple toes, especially the 
left hallux medial nail, and he complained of a mass on the 
dorsum of the right hallux.  An unspecified history of 
traumatic events to the same joint was noted.  The veteran 
had surgery on ingrown nails of his left foot.  In June 1998, 
he had surgical excision of a ganglion cyst of the right 
hallux dorsal interphalangeal joint and partial avulsion of 
the medial right second toe. 

In August 1998, x-ray study showed deformity of the right 
fourth proximal phalanx, likely from prior healed trauma with 
increased plantar enthesopathy and increased sizes and number 
of plantar fascia ossific densities compared with May 1995 x-
ray studies; there were no acute fractures or joint effusion.  
In August 1998, the veteran had surgical excision of a soft 
painful mass and exostectomy of the right hallux (big toe) of 
several years duration after repeated failures of 
conservative therapy.  The surgical notes are not more 
precise about the time or circumstances of onset.  Post-
operative x-ray studies of the right foot in August and 
September 1998 found no fractures; there were post-operative 
signs of the recent surgery, stable plantar calcifications 
and spurs, and stable bony irregularity of the fourth 
proximal phalanx, likely from old trauma.

In July 1999, the veteran sought treatment for right foot 
pain, sharp, tingling, and radiating distally, which he 
reported was of 50-years duration, ever since he started 
service.  The treatment record shows discussion of 
therapeutic options.  There was no opinion about the cause or 
time of onset of the veteran's complaint.  On follow-up in 
September 1999, the examining podiatrist opined the foot pain 
was due to lumbosacral spondylosis.  The veteran reported 
onset when a 3/4- ton truck rolled over his right fore/mid 
foot.  He essentially repeated this basic history in November 
1999 and February 2000.  Examination on both occasions 
produced an assessment of pain due to lumbar spondylosis.  
The veteran has treatment for ingrown toenails of the right 
foot in March 2000 and in June 2000.

In June 2000, the veteran again told the examiner of right 
foot pain for more than 50 years.  The examiner reviewed the 
historical and current presentation and made current 
examination.  The diagnoses were onychomycosis, treated by 
reducing the nails; onychauxis, treated by wedge resection of 
the offending (ingrown) boarders; right foot pain, secondary 
to trauma, back problems and pes planus deformities; and 
right foot peripheral neuropathy, secondary to alcohol abuse.  
The veteran was seen in the podiatry clinic in September 2000 
for treatment of onychomycosis and painful heel spur 
syndrome, in May 2001 for recurrence of right hallux 
exostosis, severe osteoarthritis of the hallux 
interphalangeal joint and hammertoes of the second through 
fifth digits confirmed by x-ray study, and in January 2002 
for elongated toenails of all toes, pain in the heels, 
ingrown left great toenail, metatarsalgia and heel pain 
secondary to lumbar spine disease.  A February 2002 x-ray 
study of the right foot showed no acute osseous injury or 
significant degenerative changes of the feet.  There were 
bilateral plantar calcaneal enthesophytes and ossifications 
of the right plantar fascia consistent with right plantar 
fasciitis.

The evidence does not establish continuity of symptomatology 
with any condition noted in service.  A fungal infection of 
the skin of the feet was noted in service.  A fungal 
infection of the toenails was noted in October 1994.  There 
is no evidence of continuity of symptomatology between these 
conditions.  The veteran had excessively sweaty feet in 
November 1954, but that condition was not noted in service, 
consequently there cannot be continuity of symptomatology 
between that condition and now.  Of the many foot problems 
the veteran has and that have been well documented since many 
years after service, none of them are the conditions 
diagnosed in service.

There is evidence of an old injury, shown by x-ray to have 
involved the right fourth toe.  A June 2000 medical opinion 
attributes right foot pain to old trauma.  In September 1999 
the veteran for the first time reported the circumstances of 
the claimed foot trauma.  He reported that a 3/4 -ton a truck 
rolled over his foot while he was in the service.  This 
statement is implausible for several reasons.  There is no 
record of such an accident in the veteran's service medical 
record, although he was seen numerous times in service and 
was provided with a separation examination which provided 
information about his feet.  Additionally, the veteran filed 
numerous claims for VA disability compensation over the 
years, as soon after separation and April 1954, yet never 
mentioned a foot injury.  He claimed service connection for 
frostbite, but not for foot injury.  When, in October 1990, 
he vaguely mentioned the anatomical location of his alleged 
foot injury, the forefoot, he volunteered no information or 
detail about the time, place, circumstances, or anything else 
consistent with an occurrence of an injury in service.  The 
lack of any volunteered detail of the incurrence of the 
alleged injury in light of the numerous complaints related to 
the foot is persuasive that if the x-ray evidence has 
correctly identified old trauma, it has not corroborated 
injury in service.  As noted above, the inclusion of "foot 
inj sc" on a list of reasons for examination does not 
transform the notation into evidence of the injury in service 
or into a medical opinion that any current condition of the 
right foot is related to service.

For reasons unexplained, the veteran has not cooperated with 
VA to obtain an examination for the purpose of making a 
medical assessment of the relationship between the current 
status of his right foot and his military service.  That 
determination must now be reached based on the evidence 
available.  38 C.F.R. § 3.655 (2003).  Neither the November 
1954 VA findings of sweaty feet, nor the December 1954 
hospital findings of possible frostbite, nor any of the 
podiatry clinic records from October 1994 to the present link 
the veteran's right foot conditions with service.  
Osteoarthritis of the right hallux diagnosed in May 2001 
cannot be presumed incurred in service, because there is no 
basis to find it was 10 percent disabling within a year 
following separation from service.  See 38 U.S.C.A. § 1112(a) 
(West 2002); 38 C.F.R. § 3.307, 3.309(a) (2003).  The 
veteran's is the only opinion that any of the multiple skin, 
fungal, toenail, or fungal conditions is related to an injury 
of the foot, in service or otherwise.  His is not a medical 
opinion, and it is not competent evidence of a medical 
connection between the diagnoses and service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence, including that pertinent 
to service, 38 C.F.R. § 3.303(d) (2003), is against finding 
that any condition of the veteran's right foot was incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002).

III.  Temporary Total Rating for Convalescence.

Regulation provides for temporary payment of compensation at 
the 100 percent rate if surgery for a service-connected 
disability resulted in convalescence for at least 30 days, 
severe post-operative residuals, or immobilization by cast 
without surgery of one or more major joints, with additional 
prerequisite conditions as specified.  See 38 C.F.R. § 4.30 
(2003) (temporary total or paragraph 30 benefits).

The veteran's claim for temporary total rating is predicated 
on convalescence for right foot surgery in August 1998.  
Disability of his right foot is not service connected, 
consequently, as a matter of law, he cannot qualify for 
paragraph 30 benefits based on surgery on his right foot.

He has filed a claim for a benefit for which he is not 
entitled by law.  A claim for a benefit not authorized by law 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Service connection for residuals of an injury of the right 
foot is denied.

Entitlement to a temporary total disability rating in 
accordance with 38 C.F.R. § 4.30 for convalescence following 
August 1998 surgical treatment of the right foot is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



